Citation Nr: 0704800
Decision Date: 02/20/07	Archive Date: 04/19/07

Citation Nr: 0704800	
Decision Date: 02/20/07    Archive Date: 02/27/07

DOCKET NO.  04-14 583	)	DATE FEB 20 2007
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of right 
thigh gunshot wound, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. 


FINDING OF FACT

In its May 3, 2006 decision, the Board referred, rather than 
remanded, issues raised by the veteran's representative in 
March 2006.


CONCLUSION OF LAW

Vacatur of that part of the Board's May 3, 2006, decision 
that denied an increased evaluation for residuals of right 
thigh gunshot wound is warranted. 38 U.S.C.A. §§ 7104, 7105, 
7107 (West 2002); 38 C.F.R. §§ 20.904 (2006).


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2006).    

In March 2006, the veteran's representative raised additional 
issues that he argued were inextricably intertwined with the 
issue of an increased evaluation for residuals of right thigh 
gunshot wound.  The Board referred these issues to the RO in 
its May 3, 2006 decision.  

Later in May 2006, the veteran's representative filed a 
motion for reconsideration, and argued in November 2006 that, 
by failing to remand the issues raised in March 2006, the 
Board deprived the veteran of the ability to argue those 
issues.

Accordingly, that part of the May 3, 2006 Board decision 
addressing the issue of an increased evaluation for residuals 
of right thigh gunshot wound is vacated.




	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



Citation Nr: 0612779	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
right thigh gunshot wound, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a compensable evaluation for right leg 
shortening.

3.  Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spines, claimed as 
secondary to right thigh gunshot wound injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The appeal is advanced on the 
Board's docket.

The Board REFERS the following to the RO for appropriate 
action: (1) claim as to clear and unmistakable error (CUE) in 
the March 1959 rating action reducing the disability rating 
for right thigh gunshot wound residuals to 30 percent 
effective May 4, 1959; (2) claim as to an "open appeal" of 
the March 1959 rating decision.  See March 2006 argument of 
the veteran's representative; discussion in Section I 
(Preliminary Matters) below.  

On other matters, in April 2006, the veteran sent directly to 
the Board a handwritten statement in which he said: "I have 
arranged to be accompanied by an attorney if I choose to 
represent myself in a hearing.  My attorney is my 
granddaughter . . . who specialize[s] in elder law.  She will 
come to the hearing if her experties (sic) [is] required."  
Although the veteran refers to a hearing, and to an attorney, 
the Board concludes that this statement does not express a 
present intent to request a hearing before the Board or a 
desire to revoke authorization for representation by the 
Veterans of Foreign Wars of the United States.     


FINDINGS OF FACT

1.  The evidence shows manifestation of right thigh gunshot 
wound residuals, to include musculoskeletal, scarring, and 
neurological manifestations, that are no more significant 
than "moderately severe."

2.  Contemporaneous clinical evidence does not show that the 
right leg is at least one and one-quarter inches shorter than 
the left leg.  

3.  Cervical and lumbar degenerative disc disease is not 
etiologically related to active service; it is not 
proximately due to, or the result of, service-connected 
disability; and it was not manifested within one year after 
active military service.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for residuals of 
gunshot wound, right thigh (Muscle Group XIV), are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5314 (2005), 38 C.F.R. § 4.118 
(2002) and (2005) (effective before and as of August 30, 
2002), 38 C.F.R. § 4.124a (2005); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

2.  The criteria for a compensable rating for right leg 
shortening are not met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5275 (2005).

3.  The criteria for service connection for degenerative disc 
disease of the cervical and lumbar spines, claimed to include 
as secondary to service-connected right thigh gunshot wound 
residuals, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

In March 2006, the veteran's representative raised on the 
veteran's behalf a claim as to CUE in the March 1959 rating 
decision reducing the rating for right thigh gunshot wound 
residuals to 30 percent effective May 4, 1959.  The 
representative also argues that an "open appeal" is pending 
as to the March 1959 rating action.  

On March 10, 1959, the veteran was notified of the rating 
action, and was told that, unless he submits within 60 days 
additional evidence to show a reduced rating is not 
warranted, the reduced evaluation would take effect.  The 
letter enclosed information on appeal rights.  On March 12, 
1959, the veteran wrote that he wished to "appeal" the 
reduction.  In April 1959, the Milwaukee, Wisconsin, RO 
advised him that the decision on reduction is confirmed as he 
did not timely submit evidence to support his contention that 
no reduction should be made.  In late April 1959, the veteran 
wrote asking for VA Form 1-9 to appeal the decision.  On May 
7, 1959, the RO sent him the appeal form as requested, but 
the record reflects no return of the completed form.  The 
representative argues, however, that, under the laws and 
regulations then in effect, the veteran had a pending 
"application for review", and that the apparent failure to 
return a completed Form 1-9 in 1959 does not preclude an 
"open appeal" as to the March 1959 rating decision.   

If it is determined that an appeal of the March 1959 rating 
decision is pending, then the issue of CUE in that same 
rating decision would be moot.  The Board REFERS to the RO 
for adjudication in the first instance the issues as to the 
"open appeal" of March 1959 rating decision, and CUE in 
that rating decision.  

The representative also argues that the newly raised issues 
of CUE and the "open appeal" as to the 1959 rating decision 
are inextricably intertwined with the issue of increased 
rating for right thigh gunshot wound residuals presently on 
appeal, citing Harris v. Derwinski, 1 Vet. App. 180 (1991) (a 
claim seeking increased rating for service-connected anxiety 
neurosis, decided by the Board, and a heart disorder service 
connection claim, referred to the RO for action, are 
inextricably intertwined, and thus, Board decision on the 
former is not final).  

A present appellate decision on the issues numbered 1-3 above 
is not precluded by the newly raised CUE and "open appeal" 
issues.  A CUE claim is, in essence, a collateral attack on a 
prior, final decision.  Livesay v. Principi, 15 Vet. App. 
165, 178-179 (2001).  A determination that there was CUE must 
be based on the record and law in effect when the prior 
decision in question was made.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).  In contrast, the present 
disability is at issue in the current claims for increase, 
see Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Current 
evidence, not the evidence of record in 1959, is the basis 
for the current decision.  

Similarly, as to the "open appeal" issue, the underlying 
question is whether, based on the record in March 1959, the 
reduction made then was appropriate; the issues presently 
before the Board concern whether evidence from 2002 forward 
supports a higher rating under present criteria and whether 
current neck or low back disability is the etiological result 
of gunshot wound residuals.  These issues are separate and 
distinct from the issues of whether there was CUE in a 1959 
rating reduction or whether the veteran does have an appeal 
pending as to the 1959 rating decision. 

Consequently, the Board concludes that it can now decide the 
three issues perfected for appellate review.  

II.  Increased Ratings

Right Thigh Gunshot Wound Residuals 

Service connection has been in effect for residuals of right 
thigh gunshot wound injury and right leg shortening since 
1945.  A 30 percent rating has been in effect for the former 
since May 4, 1959 and is now protected.  See 38 U.S.C.A. 
§ 110 (West 2002); 38 C.F.R. § 3.951(b) (2005). .  As of the 
March 1959 rating decision, it was determined that a 
shortening of the right leg was not manifested.  The instant 
appeal arises from the RO's September 2002 denial of a July 
2002 claim seeking a higher (or compensable, as to the 
latter) evaluation.  The Board's primary concern is the 
current extent of the disabilities, Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Thus, the Board's focus is 
necessarily on contemporaneous evidence of disability dated 
around July 2002 forward.  

Muscle injuries are evaluated under 38 C.F.R. § 4.73 (2005).  
Diagnostic Code 5314, Muscle Group XIV, evaluates injury to 
thigh muscles of the leg.  These muscles affect extension of 
the knee, simultaneous flexion of hip and flexion of knee, 
tension of fascia lata and iliotibial (Maissiat's) band 
acting with Muscle Group XVII (see Diagnostic Code 5317) in 
postural support of body; acting with hamstrings in 
synchronizing hip and knee.  The muscles in Group XIV include 
the sartorius, rectus femoris, vastus externus, vastus 
intermedius, vastus internus, and tensor vaginae femoris.  A 
40 percent rating is assigned for severe muscle injury.

Under 38 C.F.R. § 4.56(d), ratings for muscle injuries are 
classified as slight, moderate, moderately severe, or severe, 
depending on the type of injury sustained, the history and 
complaints, and objective clinical findings.  For the 
purposes of evaluating muscle injury, the cardinal signs and 
symptoms of muscle disability are low of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c).  The term "severe" disability is defined in 
38 C.F.R. § 4.56(d)(4) to include through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  Objective findings would 
include ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track; palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles swell and harden abnormally 
in contraction.  Tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  

The evidence of record does not indicate severe muscle 
injury.  While the veteran did have a through-and-through 
penetrating wound and there is retained metallic material in 
the right thigh, there was no bone fracture or dislocation 
that required extensive debridement.  The history of 
treatment associated with the injury does not document 
repeated medical attention due to prolonged infection or 
other complications.  The veteran has not proffered evidence 
on post-service treatment evidencing treatment for severe or 
exacerbated symptoms associated with the gunshot wound 
residuals.  Intermuscular binding and sloughing of soft 
parts, loss of deep fascia or muscle substance, soft flabby 
muscles, or abnormally swollen or hardened muscles on 
contraction are not shown clinically.  In fact, an examiner 
explicitly noted in September 2002 that there was no clinical 
evidence of "gross loss of muscle mass."  The quadriceps 
muscles and calf muscles are symmetrical in circumference 
(that is, no muscle mass or size discrepancy as compared to 
the left leg).  See September 2002 and June 2005 examination 
reports.    

With respect to consideration under DeLuca v. Brown, 8 Vet. 
App. 202 (1995), and evidence of functional impairment, the 
examiner noted "normal heel/toe gait mechanics" on 
examination in September 2002 and in June 2005.  The June 
2005 examination report states the veteran has "5/5" motor 
function of the extensor hallucis longus tibialis anterior 
and peroneal muscle groups.  The veteran ambulates without 
the aid of an orthopedic assistive device.  

Thus, the clinical evidence does not show impaired muscular 
function that could be characterized as "severe."  In 
particular, negative evidence as to manifestations like 
muscle atrophy, reduced muscle mass, or induration, and as 
well, objectively demonstrated evidence of adverse impact on 
movement of the right leg, disfavors a conclusion that severe 
muscle injury is presented in this case.  See 38 C.F.R. 
§ 4.56(d)(4)(iii)(D), (F), (G).    

Nor does the veteran have scar residuals associated with 
"severe" gunshot wound injury.  He has a 3-cm by 3-cm 
"stellate" scar over the proximal adductor muscle mass 
(entrance wound scar), which is mildly depressed and adherent 
to the underlying adductor muscle belly, but which does not 
result in loss of muscle mass.  He also has a 2-cm lateral 
exit wound over the vastus lateralis that is "well healed," 
nonadherent to the underlying structures and not painful on 
palpation.  There is no clinical evidence of ulcerative 
breakdown, keloid formation, or altered pigmentation.  See 
September 2002 and June 2005 examination reports.  Such 
findings do not approximate the criteria for severe muscle 
injury that would include "ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track."  38 C.F.R. § 4.56(d)(4)(iii).  Nor is there evidence 
of adhesion of the scar to a bone in the right thigh, "with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle."  38 C.F.R. § 3.456(d)(4)(iii)(B).  

Furthermore, the evidence on scar residuals would not support 
additional or separate evaluation under skin disability 
rating criteria in 38 C.F.R. § 4.118, in effect before or 
after August 30, 2002.  See 67 Fed. Reg. 49,590 (2002).  As 
for the current criteria in effect as of August 30, 2002, the 
scars are not shown to be deep; they do not cause limited 
motion; they are not large enough in terms of the skin 
surface area affected; and they are not shown to be unstable 
or painful or examination.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2005).  As for the old criteria, the scar 
residuals are not shown to be poorly nourished, repeatedly 
ulcerated, or tender or painful on objective demonstration; 
they do not cause functional impairment in and of themselves.  
See 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 (2002).                

In terms of nerve, or neurological, damage, the September 
2002 examination report states that the veteran's 
"neurovascular status to the right lower extremity is 
intact."  The 2005 examination report, too, documents 
"intact" neurovascular condition in the right leg.  Also, 
the latter report explicitly provides that there is no nerve 
damage to the scarred area.  Thus, the Board does not find 
that rating criteria specific to neurological deficit (see 
38 C.F.R. § 4.124a) can be the basis for additional, or 
higher, evaluation than that currently in effect.  

What the evidence - primarily in the form of 2002 and 2005 
medical examination reports - does show is a clinical 
determination as to a reasonable probability that the right 
thigh disability could result in difficulty due to 
intermittent pain upon standing or walking for prolonged 
periods.  (Exercise testing was not performed in June 2005 
because the veteran has a history of cardiovascular disease 
and has a pacemaker implant.)  Nonetheless, given the volume 
of negative clinical, objective evidence that could support 
an increased rating based on "severe" gunshot wound injury 
residuals, the Board does not find sufficient evidentiary 
basis to assign a higher rating based solely on such notation 
in the examination reports.  In this connection, it is 
relevant, too, that no actual leg length discrepancy is found 
to have resulted from the injury based on contemporaneous 
clinical evidence (see discussion below).    

The veteran submitted color photographs of himself, 
apparently printed in December 2001, to document the extent 
of some of the injuries he has sustained due to the collapse 
of his right leg.  See veteran's April 2004 statement.  These 
photographs were submitted before the performance of the 
first of two VA medical examinations conducted in connection 
with the appeal, and show what appear to be bruising and 
discoloration of skin of the low back, right buttocks, and 
upper right thigh area.  No clinical record subsequent to 
December 2001, including, in particular, the two VA 
orthopedic examination reports, documents pigmentation or 
bruising associated with the gunshot wound residuals, even 
though they do discuss pertinent manifestations affecting the 
skin (scarring) that is visible.  Thus, the Board does not 
find a basis to evaluate the apparent bruising shown in the 
photographs as part of the service-connected disability at 
issue here.         
   
Based on the foregoing, the Board concludes that the 
preponderance of the evidence disfavors a higher, or 
additional, evaluation and does not apply 38 C.F.R. § 4.3 
(2005).

Right Leg Shortening 

Shortened lower extremities are evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5275 (2005).  For a minimum 10 
percent rating, Diagnostic Code 5275 requires evidence of 
lower extremity shortened by one and one-quarter inches to 
two inches.  A Note to this Code provides that both lower 
extremities are to be measured from the anterior superior 
spine of the ilium to the internal malleolus of the tibia.  A 
rating under this Code is not to be combined with other 
ratings for fracture or faulty union in the same extremity.

The noncompensable rating has long been in effect for leg 
shortening.  Even as of a 1959 rating decision, shortening 
was not noted.  A September 2002 medical examination report 
documents a finding that the veteran has 90 centimeter (cm) 
"equal leg lengths" and an orthopedist's determination that 
he "does not demonstrate leg length discrepancy secondary to 
his service connected shrapnel wound."  On subsequent 
examination in June 2005, the examiner noted: "True leg 
length measurement from the anterior superior iliac spine to 
the medial malleolus is 90 cm.  Apparent leg length is 95 cm 
from the umbilicus to the medial malleolus."  In this 
connection, the examiner noted in June 2005 that the 
veteran's medical history does not include bone fracture 
injury that could be the basis for subsequent manifestation 
of length leg discrepancy.    

The veteran has proffered no contrary medical evidence on the 
issue of leg length discrepancy.  As the preponderance of the 
evidence is against a compensable rating based on lack of 
clinical evidence of shorted right leg, the Board does not 
apply 38 C.F.R. § 4.3.   
    
III.  Service Connection

The veteran's basic contention is that his current spinal 
problems, diagnosed as cervical and lumbar degenerative disc 
disease, are the result of his right thigh gunshot wound 
residuals. 

First, service connection is not possible based on evidence 
of direct causation.  38 C.F.R. § 3.303.  It is neither 
contended, nor shown, that the veteran incurred a spinal 
injury or abnormality in active duty.  In fact, the veteran 
denied ever having had a traumatic injury to the spine.  See 
discussion of history in the September 2002 examination 
report.  No service medical record documents complaints about 
back pain.  While the service medical records do not include 
evidence that a full medical evaluation was performed on or 
near the date of discharge, it is relevant that, as of 
September 1945, merely months before discharge, a clinician 
noted that the veteran has a right thigh disability incurred 
in the line of duty that is the basis for a discharge 
recommendation.  No other disability was noted at that time.  
Thus, the record lacks a basis upon which to conclude that a 
chronic spinal condition was manifested during service.  
38 C.F.R. § 3.303(a) and (b).  Nor does any post-service 
clinical evidence link present spinal disability to service.  
38 C.F.R. § 3.303(d).  


Nor can the claim be granted based on presumptive service 
connection principles  (38 C.F.R. §§ 3.307, 3.309(a)) for 
arthritic changes in the spine.  The earliest, definite 
clinical evidence of degenerative disc disease is found in 
the 2002 examination report, which states that radiology 
studies show multi-level degenerative changes in the cervical 
and lumbosacral spines.  That examination report does 
document reported history that includes lumbar laminectomy 
some 25 years prior to the examination, which would date such 
procedure in the mid to late 1970s, decades after discharge.  
In fact, the veteran stated he did not develop recurrent 
cervical pain until over a decade after the procedure.          

Finally, 38 C.F.R. § 3.310(a) permits service connection for 
a disability (spinal disability), which is proximately due 
to, or the result of, a service-connected disability (right 
thigh gunshot wound residuals), or where the service-
connected disability aggravates the nonservice-connected 
disability.  Compensation is provided for the degree of 
disability - and only that degree - above the degree of 
disability pre-aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The clinical evidence on the issue of secondary service 
connection is negative, and remains unchallenged.  In 
September 2002, an orthopedist concluded, after a physical 
examination of the veteran and consideration of pertinent 
medical history, that there is no etiological relationship 
between presently found spinal degenerative disc disease and 
gunshot wound residuals.  The doctor concluded that the 
spinal condition is a "stand alone entity."  

It is relevant, too, that current clinical findings are 
negative as to a discrepancy between the length of the right 
leg, the subject of service-connected disability, and of the 
left, nonservice-connected, leg.  If leg length discrepancy 
had been found, then such evidence, in the Board's opinion, 
would have helped lend credence to the secondary service 
connection theory.  Again, an examiner noted in June 2005 
that the veteran did not have a fracture injury that could 
have led to uneven leg lengths.  
   
Based on the foregoing, the Board must conclude that the 
preponderance of the evidence is against the claim and it 
does not apply 38 C.F.R. § 3.102.

IV.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice must inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  It must ask the 
claimant to provide any evidence in his possession pertaining 
to the claim.  38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran's claim was received in July 2002, and a Section 
5103(a) notice letter was sent to the veteran later in July 
2002, before the September 2002 decision that is the basis 
for this appeal.  Although the July 2002 letter was later 
augmented, the Board finds no prejudicial timing defect.  See 
Pelegrini, supra.  In letters sent in July 2002, June 2003, 
and November 2005, the veteran was provided with Section 
5103(a) notice.  The RO told the veteran that an increased 
rating requires evidence of worsened disability, and the 
three basic elements of a service connection claim (present 
disability; injury or disease in service; and a link between 
the two).  He was told that, if he identifies the sources of 
pertinent evidence, then VA would assist him in obtaining 
such evidence.  It is reasonable to conclude the veteran 
understood what is meant by "secondary service connection" 
given that he explicitly said in his July 2002 claim that his 
back problems are the result of right thigh disability.  In 
the rating decision, the SOC and SSOCs, the RO discussed 
applicable rating criteria and other pertinent regulations, 
and explained why a favorable resolution cannot be made.  The 
latter letter asked the veteran to submit any other evidence 
he has that pertains to the claim, meeting the "fourth 
element" notice requirement.  Notice of that element was 
reinforced with the citation of 38 C.F.R. § 3.159 in the SOC.  
He was told that the responsibility to substantiate the claim 
with any evidence not in federal custody ultimately lies with 
him.  

Further, notice of revised skin disability rating criteria 
was given in the November 2005 SSOC, even though the Board 
has concluded that, based on pertinent clinical evidence, no 
additional evaluation is warranted based on scar residuals.  
Also, while notice of neurological disability rating criteria 
was not given, in light of negative clinical evidence on 
neurological deficit to warrant adjudication thereon, the 
Board does not find basis to conclude a notice defect in that 
respect.  

Based on the above, the Board finds that full, content-
complying notice was given during appeal.  Even after the 
issuance of the last SSOC, the veteran and his representative 
supplied additional argument, but no new evidence was 
submitted on the issues on appeal; no specific argument was 
made as to a notice defect.  The veteran did not claim that 
there exists evidence needed for a full and fair adjudication 
of the claim.  

Also, with respect to the service connection claims, here, 
there is no issue as to "veteran" status or the existence 
of the claimed spinal disability.  As the service connection 
claim is denied, there is no prejudice now as to any lack of 
notice, whether pre or post AOJ-decision, on the degree of 
spinal disability, or the effective date for a grant of 
service connection or even the evaluation of the degree of 
disability.  The veteran was notified of the requisite causal 
nexus evidence; he was aware of the secondary service 
connection criteria.  As for the increased rating claims, as 
stated above, notice of applicable rating criteria was given 
during the appeal, and, as the claim is denied, there is no 
issue presently as to effective date for any rating(s).  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006).  Thus, despite inadequate notice on 
certain elements, the Board finds no prejudice in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the AOJ, the Board must consider 
whether the veteran has been prejudiced thereby).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if necessary to decide the 
claim.  The claims file includes pertinent VA clinical 
records, including VA-ordered examination records, service 
medical records, prior claims adjudication history, and 
hearing testimony.  Despite appropriate notice during appeal, 
the veteran has not identified additional sources of 
pertinent evidence.  Thus, the Board concludes that VA's 
duty-to-assist was met.    


ORDER

An increased evaluation for right thigh gunshot wound injury 
residuals is denied.

A compensable evaluation for right leg shortening is denied.

Service connection for degenerative disc disease of the 
cervical and lumbar spines is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


